— Appeal by the defendant from a judgment of the Supreme Court, Queens County (Posner, J.), rendered on January 5, 1988, convicting him of criminal possession of a weapon in the second degree and reckless endangerment in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the trial court failed to provide a complete instruction to the jury on the defense of justification has not been preserved for appellate review as the defendant failed to alert the Trial Judge to the alleged error at a point in time when it could have been corrected (see, People v Whalen, 59 NY2d 273, 280; People v Paduano, 125 AD2d 715, 718). This is especially true in view of the fact that *737defense counsel answered in the negative when asked by the court if he had any exceptions or additions to the charge (see, People v McCorkle, 119 AD2d 700).
Similarly, by failing to either request a charge on temporary and innocent possession of a weapon or object to the trial court’s failure to give such a charge, the defendant has failed to preserve that issue for our review (see, People v Gilbert, 142 AD2d 686, 687).
The recent Court of Appeals decisions in People v Leisner (73 NY2d 140) and People v Marx (73 NY2d 140) are distinguishable and do not require a contrary result.
Finally, in light of the circumstances of this case, we decline to exercise our interest of justice jurisdiction. Lawrence, J. P., Sullivan, Harwood and Balletta, JJ., concur.